Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/21/2021 has been entered. 
Response to Arguments
Applicant has filed Remarks on December 12th, 2021. It should be noted that previous Examiner is no longer with the Patent Office, prompting current Examiner to re-examine the Application. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because there is a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claims 1, 5, 8, and 17 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 to 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US Publication No. 20100126604) in view of Yuge (US Publication No. 20160186415) and Deivasigamani (US Publication No. 20140229022).
Regarding claim 1, Lund teaches a heated water recirculation system (abstract, paragraph 0075), comprising: a water heater (annotated Figure 2) having a water inlet configured to receive inflow water (annotated Figure 2) and a water outlet configured to output heated water (annotated Figure 2, paragraph 0075, 250); a flow detector positioned to detect an amount of inflow water flowing toward the water inlet (210, annotated Figure 2); a recirculation pump (220, annotated Figure 2); and a controller (230, annotated Figure 2) configured to receive, from the flow detector (210), data indicative of the amount of inflow water flowing toward the water inlet (annotated Figure 2, paragraph 0074).
Lund additionally teaches output a signal to the recirculation pump to reduce pumping.   (paragraph 0074, Figure 1).

[AltContent: textbox (Lund: Figure 2)]
    PNG
    media_image1.png
    409
    661
    media_image1.png
    Greyscale

However, Lund does not expressly teach
determine whether the amount of the inflow water is less than or equal to a threshold amount of inflow water,
the threshold amount of inflow water being ( approximately 10% or less of a predetermined amount of inflow water, 
the amount of inflow water being less than 10% of the predetermined amount of inflow water indicative of a flow path extending from the water inlet to the water outlet being at least partially restricted from recirculating the heated water from the water inlet to the water outlet and a water consumption apparatus receiving less than a threshold consumption amount of the heated water; 
and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping.   
the controller 40 determines whether or not the flow rate detected by the flow rate sensor 24 is equal to or more than a value of a reference flow rate+β), determine whether the amount of the inflow water is less than or equal to a threshold amount of inflow water (paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5), … the amount of inflow water … indicative of a flow path extending from the water inlet to the water outlet being at least partially restricted from recirculating the heated water from the water inlet to the water outlet and a water consumption apparatus receiving less than a threshold consumption amount of the heated water (paragraphs 0042: When the flow rate detected by the flow rate sensor 24 becomes less than the operation flow rate (when it can be determined that the mixing faucet 50 is closed) in subsequent STEP 21, the processing returns to STEP 1; paragraph 0040: the value β is an assumed value of difference between the flow rate of the hot water circulating through the water supply passage 11 when the circulating pump 33 is operated with the temperature responsive valve 61 being opened and the flow rate of the hot water circulating through the water supply passage 11 when the circulating pump 33 is operated with the temperature responsive valve 61 being closed. For example, the value β is set to 3 liters per minute; paragraphs 0039 to 0042); and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping (paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5, … When the circulating pump 33 does not continuously operate for the predetermined time or more, the processing returns to STEP 2… paragraph 0038: In subsequent STEP 2, the controller 40 determines whether or not the pump is in ON period … when the pump is not in ON period (the pump is in OFF period), the processing branches to STEP 10 where the controller 40 turns off the circulating pump 33 and returns to STEP 2; paragraphs 0038 to 0043) to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed (paragraph 0012).

    PNG
    media_image2.png
    648
    464
    media_image2.png
    Greyscale
[AltContent: textbox (Yuge: Figure 1)]
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the system of Lund to include and a controller configured to receive, from the flow detector, data indicative of the amount of inflow water flowing toward the water inlet, determine whether the amount of the inflow water is less than or equal to a threshold amount of inflow water, … the amount of inflow water … indicative of a flow path extending from the water inlet to the water outlet being at least partially restricted from recirculating the heated water from the water inlet to the water outlet and a water consumption apparatus receiving less than a threshold consumption amount of the heated water; and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping in view of the teachings of Yuge to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed.
Deivasigamani teaches that it is known in the art that a typical flow sensor requires a minimum flow in order to start registering a flow rate (paragraph 0156: A typical flow sensor requires a minimum flow in order to start registering a flow rate. However, a particular advantage is realized when a differential pressure switch 48 is utilized to detect a low flow condition such that it effectively covers the range of flow the flow sensor 26 is unable to detect. Specifically, flows greater than 0.005 Gallons Per Minute (GPM) can be detected with this arrangement) to detect a low flow condition (paragraph 0156).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to recognize that the flow sensor of the combined teachings requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition; thereby teaching: the threshold amount of inflow water being or less of a predetermined amount of inflow water, the amount of inflow water being less than 10% of the predetermined amount of inflow water.
For clarity, Lund teaches much of the structure of the claimed water heater recirculation system while Yuge teaches the procedural functionality for a similar recirculating water heater, thereby providing motivation to combine. Because the combined teachings also have a flow detector specifically used to prevent a pump from starting or shutting off a pump (Lund: paragraph 0074), it would have been obvious to a person having ordinary skill in the art to recognize that the flow detector requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition (understood that flow detector of Deivasigamani may operate at flows greater than 0.005 GPM which would establish the threshold amount to be approximately 10% or less of almost any predetermined amount of inflow water); thereby reading on the limitations as noted in the claim:
the threshold amount of inflow water being  approximately 10% or less of a predetermined amount of inflow water, 
the amount of inflow water being less than 10% of the predetermined amount of inflow water

Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the recirculation pump (Lund: 220) is located at the water inlet to pump the inflow water into the water heater (Lund: annotated Figure 2).
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the controller is configured to output a signal to the recirculation pump to power off the recirculation pump in response to the amount of inflow water being or less of the predetermined amount of inflow water (Lund: Figure 2, 220, 210, paragraph 0074).
Regarding claim 6, as applied to claim 5, the combined teachings teach the invention as described above and further teaches wherein the controller (Lund: 230) is configured to determine whether the recirculation pump is powered on before powering off the recirculation pump (Lund: paragraph 0074: The flow switch 210 prevents a pump 220 from starting or if the pump 220 is already running a pump controller 230 shuts it off, preventing the possibility of a scalding injury).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US Publication No. 20100126604) in view of Yuge (US Publication No. 20160186415) and Deivasigamani (US Publication No. 20140229022) as applied to claim 1 in further view of Lebkuchner (US Publication No. 20140060660).
Regarding claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the recirculation pump is located at the water outlet to pump the heated water from the water heater.
	Lebkuchner teaches wherein the recirculation pump (22, paragraph 0051: In the embodiment of FIG. 4, it is noted that the pump 22 is located directly at the output of the water heater 16; Figure 4) is located at the water outlet to pump the heated water from the water heater (paragraph 0005) to mitigate wasting water without installing a separate hot water pipe loop (paragraphs 0004 and 0005).
	Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the recirculation pump is located at the water outlet to pump the heated water from the water heater in view of the teachings of Lebkuchner to mitigate wasting water without installing a separate hot water pipe loop.
[AltContent: textbox (Lebkuchner: Figure 4)]
    PNG
    media_image3.png
    506
    476
    media_image3.png
    Greyscale

Claims 8, 10, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US Publication No. 20100126604) in view of Yuge (US Publication No. 20160186415) and Deivasigamani (US Publication No. 20140229022).
Regarding claim 8, Lund teaches a heated water recirculation system (abstract, paragraph 0075), comprising: a water heater (Figure 2) having a water inlet configured to receive inflow water (annotated Figure 2) and a water outlet configured to output heated water (annotated Figure 2); a flow detector positioned to detect an amount of inflow water flowing toward the water inlet (210, annotated Figure 2); a recirculation pump (220, annotated Figure 2) configured to pump water through the heated water recirculation system when the recirculation pump is powered on (paragraphs 0074 to 0075, claim 1 of prior art: said pump controller capable of receiving start commands from said valve controller, and having a fixed but adjustable pump run time once started, to circulate hot water through said hot water delivery conduit); a crossover valve (5, 11, or 15, Figure 1, paragraph 0032) configured to provide a flow path extending from the water outlet to the water inlet outside of the water heater … (paragraph 0032: one or more fixtures 8, 12, 16 with hot and cold water outlets a cross over valve 5, 11, 15 and controller 6, 13, 17, at each fixture 8, 12, 16, a conduit in fluid communication with the source of cold water 9, the cold water outlets at the fixtures, the outlets of the cross over valves 9A, 9B, 9C, and the water heater inlet 2B, a conduit in fluid communication with the outlet 2A of the water heater 10, the hot water outlets at the fixtures 8, 12, 16 and the inlets of the cross over valves 9D, 9E, 9F, paragraphs 0033, 0041, and 0070, Figure 2); and a controller (230, annotated Figure 2) configured to receive, from the flow detector (210), data indicative of the amount of inflow water flowing toward the water inlet (annotated Figure 2, paragraph 0074).
Lund additionally teaches a crossover valve (5, 11, or 15, Figure 1, paragraph 0032) configured to provide a flow path extending from the water outlet to the water inlet outside of the water heater … (paragraph 0032: one or more fixtures 8, 12, 16 with hot and cold water outlets a cross over valve 5, 11, 15 and controller 6, 13, 17, at each fixture 8, 12, 16, a conduit in fluid communication with the source of cold water 9, the cold water outlets at the fixtures, the outlets of the cross over valves 9A, 9B, 9C, and the water heater inlet 2B, a conduit in fluid communication with the outlet 2A of the water heater 10, the hot water outlets at the fixtures 8, 12, 16 and the inlets of the cross over valves 9D, 9E, 9F, paragraphs 0033, 0041, and 0070, Figure 1); output a signal to the recirculation pump to reduce pumping.   (paragraph 0074, Figure 1).
[AltContent: textbox (Lund: Figure 1)]
    PNG
    media_image4.png
    496
    665
    media_image4.png
    Greyscale

However, Lund does not expressly teach
a crossover valve configured to provide a flow path extending from the water outlet to the water inlet outside of the water heater when the crossover valve is open
compare the amount of inflow water to a predetermined amount of inflow water; 
based on the comparison of the amount of inflow water to the predetermined amount of inflow water, determine if the amount of the inflow water is less than or equal to a threshold amount of inflow water,
the threshold amount of inflow water being or less of a predetermined amount of inflow water, 
and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping.   
Yuge teaches a crossover valve (61, Figure 1) configured to provide a flow path extending from the water outlet to the water inlet outside of the water heater when the crossover valve is open (paragraph 0022: The temperature responsive valve 61 incorporates a check valve configured to enable hot water to circulate from the hot-water outlet passage 12 side to the water supply passage 11 side while disabling the hot water from circulating from the water supply passage 11 side to the hot-water outlet passage 12 side); and a controller (40, Figure 1) configured to receive, from the flow detector (24, Figure 1), data indicative of the amount of inflow water flowing toward the water inlet (paragraph 0039: the controller 40 determines whether or not the flow rate detected by the flow rate sensor 24 is equal to or more than a value of a reference flow rate+β), compare the amount of inflow water to a predetermined amount of inflow water (paragraph 0039); based on the comparison of the amount of inflow water to the predetermined amount of inflow water (paragraph 0039), determine if the amount of the inflow water is less than or equal to a threshold amount of inflow water (paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5), … and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping (paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5, … When the circulating pump 33 does not continuously operate for the predetermined time or more, the processing returns to STEP 2…; paragraph 0038: In subsequent STEP 2, the controller 40 determines whether or not the pump is in ON period … when the pump is not in ON period (the pump is in OFF period), the processing branches to STEP 10 where the controller 40 turns off the circulating pump 33 and returns to STEP 2; paragraphs 0038 to 0043) to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed (paragraph 0012).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Lund to include a crossover valve configured to provide a flow path extending from the water outlet to the water inlet outside of the water heater when the crossover valve is open; and a controller configured to receive, from the flow detector, data indicative of the amount of inflow water flowing toward the water inlet, compare the amount of inflow water to a predetermined amount of inflow water; based on the comparison of the amount of inflow water to the predetermined amount of inflow water, determine if the amount of the inflow water is less than or equal to a threshold amount of inflow water, … and in response to determining the amount of inflow water is less than or equal to the threshold amount of inflow water, output a signal to the recirculation pump to reduce pumping in view of the teachings of Yuge to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed.
Deivasigamani teaches that it is known in the art that a typical flow sensor requires a minimum flow in order to start registering a flow rate (paragraph 0156: A typical flow sensor requires a minimum flow in order to start registering a flow rate. However, a particular advantage is realized when a differential pressure switch 48 is utilized to detect a low flow condition such that it effectively covers the range of flow the flow sensor 26 is unable to detect. Specifically, flows greater than 0.005 Gallons Per Minute (GPM) can be detected with this arrangement) to detect a low flow condition (paragraph 0156).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to recognize that the flow sensor of the combined teachings requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition; thereby teaching: the threshold amount of inflow water being or less of a predetermined amount of inflow water.
For clarity, Lund teaches much of the structure of the claimed water heater recirculation system while Yuge teaches the procedural functionality for a similar recirculating water heater, thereby providing motivation to combine. Because the combined teachings also have a flow detector specifically used to prevent a pump from starting or shutting off a pump (Lund: paragraph 0074), it would have been obvious to a person having ordinary skill in the art to recognize that the flow detector requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition (understood that flow detector of Deivasigamani may operate at flows greater than 0.005 GPM which would establish the threshold amount to be approximately 10% or less of almost any predetermined amount of inflow water); thereby reading on the limitations as noted in the claim:
the threshold amount of inflow water being  approximately 10% or less of a predetermined amount of inflow water.

Regarding claim 10, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the recirculation pump (Lund: 220) is located at the water inlet to pump the inflow water into the water heater (Lund: annotated Figure 2).
Regarding claim 11, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the controller is configured to output a signal to the recirculation pump to power off the recirculation pump in response to the amount of inflow water being less than or equal to the threshold amount of inflow water (Lund: Figure 2, 220, 210, paragraph 0074).
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above and further teaches wherein the controller (Lund: 230) is configured to determine whether the recirculation pump is powered on before powering off the recirculation pump (Lund: paragraph 0074: The flow switch 210 prevents a pump 220 from starting or if the pump 220 is already running a pump controller 230 shuts it off, preventing the possibility of a scalding injury).
Regarding claim 14, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the flow detector includes a flow sensor or a flow switch (Lund: 210, paragraph 0074, Figure 2).
Regarding claim 15, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein the water heater is a tankless water heater (Lund: paragraph 0017: embodiments of the present invention eliminate the need for multiple pumps, and provide novel systems that can be easily and inexpensively retro-fitted to existing homes, even homes with tankless water heaters).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US Publication No. 20100126604) in view of Yuge (US Publication No. 20160186415) and Deivasigamani (US Publication No. 20140229022) as applied to claim 8 in further view of Lebkuchner (US Publication No. 20140060660).
Regarding claim 9, the combined teachings teach the invention as described above but do not expressly teach wherein the recirculation pump is located at the water outlet to pump the heated water from the water heater.
	Lebkuchner teaches wherein the recirculation pump (22, Figure 4, paragraph 0051: In the embodiment of FIG. 4, it is noted that the pump 22 is located directly at the output of the water heater 16) is located at the water outlet to pump the heated water from the water heater (paragraph 0005) to mitigate wasting water without installing a separate hot water pipe loop (paragraphs 0004 and 0005).
	Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the recirculation pump is located at the water outlet to pump the heated water from the water heater in view of the teachings of Lebkuchner to mitigate wasting water without installing a separate hot water pipe loop.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20050006402) in view of Yuge (US Publication No. 20160186415) and Deivasigamani (US Publication No. 20140229022).
Regarding claim 17, Acker teaches a method of controlling a recirculation of heated water (abstract), the method comprising: determining, by a controller (40, paragraph 0025, Figure 1), whether a water recirculation pump is powered on (40, paragraph 0022, Figure 1), wherein, when powered on, the water recirculation pump (30, Figure 1) is configured to circulate the heated water through a water recirculation system (paragraph 0021) that includes a water heater (12, Figure 1) and a crossover valve (48, Figure 1), wherein the crossover valve (48, Figure 1) provides a flow path for the heated water to flow between a water outlet (34, Figure 1) of the water heater (12, Figure 1) and a water inlet (connection pipe on 28, Figure 1, paragraph 0028) of the water heater (12, Figure 1) when the crossover valve is open (paragraph 0030).
Acker further teaches and powering off, by the controller, the water recirculation pump (paragraph 0026: If the fixtures are not used, the controller will adjust to a non-activating cycle of pump 30 activation).
[AltContent: textbox (Acker: Figure 1)]
    PNG
    media_image5.png
    350
    529
    media_image5.png
    Greyscale

However, Acker does not expressly teach 
determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume, 
the threshold volume being approximately 10% or less of a predetermined amount of inflow water that flows toward the water inlet, 
the threshold volume being indicative of the heated water disposed within the flow path between the water outlet and the crossover valve being at least partially restricted from circulating to the water inlet via the flow path and a water consumption apparatus receiving less than a threshold consumption volume of the heated water; 
and powering off, by the controller, the water recirculation pump in response to determining that the amount of inflow water flowing into the water heater is less than or equal to the threshold volume.
Yuge teaches determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume (paragraph 0039: In STEP 4, the controller 40 determines whether or not the flow rate detected by the flow rate sensor 24 is equal to or more than a value of a reference flow rate+β; paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5), the threshold volume being indicative of the heated water disposed within the flow path between the water outlet and the crossover valve being at least partially restricted from circulating to the water inlet via the flow path and a water consumption apparatus receiving less than a threshold consumption volume of the heated water (paragraphs 0042: When the flow rate detected by the flow rate sensor 24 becomes less than the operation flow rate (when it can be determined that the mixing faucet 50 is closed) in subsequent STEP 21, the processing returns to STEP 1; paragraph 0040: the value β is an assumed value of difference between the flow rate of the hot water circulating through the water supply passage 11 when the circulating pump 33 is operated with the temperature responsive valve 61 being opened and the flow rate of the hot water circulating through the water supply passage 11 when the circulating pump 33 is operated with the temperature responsive valve 61 being closed. For example, the value β is set to 3 liters per minute; paragraphs 0039 to 0042); and powering off, by the controller, the water recirculation pump in response to determining that the amount of inflow water flowing into the water heater is less than or equal to the threshold volume (paragraph 0043: When the flow rate detected by the flow rate sensor 24 is less than the value of the operation flow rate+β in STEP 4, the processing proceeds to STEP 5, … When the circulating pump 33 does not continuously operate for the predetermined time or more, the processing returns to STEP 2… paragraph 0038: In subsequent STEP 2, the controller 40 determines whether or not the pump is in ON period … when the pump is not in ON period (the pump is in OFF period), the processing branches to STEP 10 where the controller 40 turns off the circulating pump 33 and returns to STEP 2; paragraphs 0038 to 0043) to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed (paragraph 0012).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the system of Acker to include determining, by the controller, whether an amount of inflow water flowing into the water heater is less than a threshold volume, the threshold volume being indicative of the heated water disposed within the flow path between the water outlet and the crossover valve being at least partially restricted from circulating to the water inlet via the flow path and a water consumption apparatus receiving less than a threshold consumption volume of the heated water; and powering off, by the controller, the water recirculation pump in response to determining that the amount of inflow water flowing into the water heater is less than or equal to the threshold volume in view of the teachings of Yuge to ensure circulation of hot water of a specified flow rate or more provided by operation of the burner when the circulation heating operation is executed.
Deivasigamani teaches that it is known in the art that a typical flow sensor requires a minimum flow in order to start registering a flow rate (paragraph 0156: A typical flow sensor requires a minimum flow in order to start registering a flow rate. However, a particular advantage is realized when a differential pressure switch 48 is utilized to detect a low flow condition such that it effectively covers the range of flow the flow sensor 26 is unable to detect. Specifically, flows greater than 0.005 Gallons Per Minute (GPM) can be detected with this arrangement) to detect a low flow condition (paragraph 0156).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to recognize that the flow sensor of the combined teachings requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition; thereby teaching: the threshold volume being approximately 10% or less of a predetermined amount of inflow water that flows toward the water inlet
For clarity, Acker teaches methods for a hot water recirculation system, while Yuge teaches procedural functionality for a similar recirculating water heater, thereby providing motivation to combine. Because the combined teachings also have a flow detector specifically used to sense the activation of a pump (Acker: paragraph 0022), it would have been obvious to a person having ordinary skill in the art to recognize that the flow detector requires a minimum flow in order to start registering a flow rate in view of the teachings of Deivasigamani to detect a low flow condition (understood that flow detector of Deivasigamani may operate at flows greater than 0.005 GPM which would establish the threshold amount to be approximately 10% or less of almost any predetermined amount of inflow water); thereby reading on the limitations as noted in the claim:
the threshold volume being approximately 10% or less of a predetermined amount of inflow water that flows toward the water inlet
Regarding claim 19, as applied to claim 17, the combined teachings teach the invention as described above but do not expressly teach further comprising, indicating to the controller, by a flow detector, the amount of inflow water flowing into the water heater, wherein the flow detector is located to detect the inflow water flowing into the water heater through the water inlet of the water heater.
Yuge further teaches further comprising, indicating to the controller (40, paragraph 0031: The controller 40 of the hot-water supply system 1 monitors the flow rate detected by the flow rate sensor 24), by a flow detector (24, Figure 1), the amount of inflow water flowing into the water heater (10, paragraph 0024: The water supply passage 11 is also equipped with a flow rate sensor 24 (equivalent to the flow rate detector of the present invention) configured to detect the flow rate of the hot water flowing in the water supply passage 11 downstream from a connection point with the second bypass passage 30), wherein the flow detector (24) is located to detect the inflow water flowing into the water heater (10) through the water inlet of the water heater (11, 21a, Figure 1) to detect the flow rate of the hot water (paragraph 0024).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising, indicating to the controller, by a flow detector, the amount of inflow water flowing into the water heater, wherein the flow detector is located to detect the inflow water flowing into the water heater through the water inlet of the water heater in view of the further teachings of Yuge to detect the flow rate of the hot water.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US Publication No. 20050006402) in view of Yuge (US Publication No. 20160186415), Deivasigamani (US Publication No. 20140229022) as applied to claim 17 in view of Lehrian (US Publication No. 20160223209)
	Regarding claim 20, the combined teachings teach the invention as described above but do not expressly teach wherein the water heater is a tankless water heater.
	Lehrian teaches that it is known in the art that recirculation systems may have different types of hot water heaters (paragraph 0025) to conserve resources (water, energy) by only using recirculation on a single loop (paragraph 0033: It will also be apparent that there may be more than one water heater with a tank or tankless present in a plumbed system without departing from the spirit and scope of the present invention), thereby teaching: wherein the water heater is a tankless water heater.
	Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to recognize that modifying the combined teachings to include wherein the water heater is a tankless water heater would yield the predictable result of providing a hot water source to a recirculation system.
	For clarity, the combined teachings teach most of the limitations as claimed but do not expressly teach that the water heating source is tankless. Lehrian teaches that a hot water source in a recirculation system may be a tankless source. Therefore it would have been obvious to substitute the tank water heater of the combined teachings to be a tankless water heater. Additionally, Acker only claims a hot water source although a hot water tank is depicted in the Figures provided; Yuge is silent on a water heater having a tank; Deivasigamani is relied upon to teach a flow detector feature and not the tank or tankless element of the limiations; Lehrian teaches that a hot water source in a recirculation system may be a tankless source; and there does not appear to be any criticality given in Applicant’s specification to the tankless limitation (Applicant’s specification filed September 27th, 2019, paragraph [0030]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graff (US Publication No. 20150053151) teaches a fluid flow sensor and low flow cut-off device.
 Sato (US Publication No. 20150354832) teaches a hot water supply apparatus.
Wylie (US Publication No. 20100096018) teaches an instant hot water delivery system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762